Title: Jared Sparks to James Madison, 15 April 1830
From: Sparks, Jared
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington,
                                
                                Apl. 15th. 1830
                            
                        
                        
                        I have received your favor of the 8th. instant, and shall accept with very great pleasure your kind
                            invitation to visit Montpellier and examine the letters of General Washington in your possession. I shall probably go in
                            the stagecoach, which I understand will reach Orange Court House on monday.
                        Meantime please to accept the assurances of the perfect respect with which I am, Sir, your much obliged
                            & most obt. sert.
                        
                        
                            
                                Jared Sparks
                            
                        
                    